Citation Nr: 1130248	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-26 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for right leg peripheral neuropathy, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for left leg peripheral neuropathy, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for right hand peripheral neuropathy, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for left hand peripheral neuropathy, to include as secondary to diabetes mellitus.



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1974.  His decorations include the Combat Action Ribbon.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from June 2005 and July 2006 decisions of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).  Because the increased rating issue on appeal involves disagreement with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In August 2008 and March 2010, the Board remanded the issues on appeal to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.



FINDINGS OF FACT

1.  Throughout the period of appellate review, the Veteran's PTSD disability picture is shown to approximate no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment; impaired judgment; disturbances of motivation and mood; difficulty in adapting to stressful circumstances; and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran's service did not take him into the Republic of Vietnam or its inland waterways.  

3.  Acute or subacute peripheral neuropathy was not manifest in the right leg, left leg, right hand, or left hand to a compensable degree within one year of the Veteran's active service.

4.  The Veteran is not presently service-connected for diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).  

2.  Right leg peripheral neuropathy was not incurred in, or aggravated by, active service and may not be so presumed; nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  Left leg peripheral neuropathy was not incurred in, or aggravated by, active service and may not be so presume; nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

4.  Right hand peripheral neuropathy was not incurred in, or aggravated by, active service and may not be so presumed; nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

5.  Left hand peripheral neuropathy was not incurred in, or aggravated by, active service and may not be so presumed; nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Referable to his claims for service connection for peripheral neuropathy, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing notice of how to substantiate the original claims for service connection on both a direct and secondary basis in February 2006.  The notice explained the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  Additionally, in a letter dated in March 2006, the AOJ notified the Veteran of the process by which disability ratings are determined.  

Specifically referable to the PTSD claim, a May 2005 letter provided the notice required for the initial claim of service connection for this disability.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his attorney has alleged such prejudice.  Regardless, as noted above, the AOJ notified the Veteran in March 2006 of the process by which disability ratings are determined.  Regarding the timing of the March 2006 letter, the Board notes that notice was sent after the June 2005 rating decision on appeal.  The Veteran was given the opportunity to submit additional information.  The increased rating claim was readjudicated subsequently in the May 2006 statement of the case (SOC) and the September 2009 and January 2011 supplemental statements of the case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Accordingly, the Board finds that the Veteran has been adequately notified of the information and evidence necessary to substantiate the claims on appeal, and because he was not precluded from participating effectively in the processing of his increased rating claim, the late notice did not affect the essential fairness of the decision.  Accordingly, the duty to notify has been satisfied for each of the claims decided herein.

VA has also done everything reasonably possible to assist the Veteran in the development of the claims.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the present appeal.  

Additionally, the Veteran was afforded VA examinations throughout the appeal period to evaluate the severity of his service-connected PTSD, most recently in September 2010.  The Board finds that the VA examinations of record are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, including his lay assertions, and current complaints, and they describe the service-connected PTSD symptomatology in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since the most recent examination in September 2010.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand that issue for further examination.

With respect to the Veteran's claims of service connection for peripheral neuropathy, a VA examination has not been provided, nor an opinion obtained.  One is not necessary in this case, however.  VA is required to seek an examination and medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4).

Here, the post-service medical evidence of record currently establishes that the Veteran receives treatment for peripheral neuropathy.  However, the evidence does not reflect, and the Veteran does not assert, treatment for neuropathy or symptoms of neuropathy in service.  Additionally, as described in detail below, the record does not demonstrate service in the Republic of Vietnam, so in-service exposure to Agent Orange cannot be conceded.  Moreover, he is not presently service-connected for diabetes mellitus.  Accordingly, the present record is adequate to decide the claim, and a VA examination is not warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4)(i), 3.307. 3.309, 3.310; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board also finds that there was substantial compliance with the August 2008 and March 2010 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  Specifically in this case, the Board directed the AOJ to obtain updated VA outpatient records, schedule the Veteran for a VA psychiatric examination to determine the nature and severity of disability due to his PTSD, then readjudicate the PTSD claim with consideration of outpatient records received after the May 2006 SOC and not previously reviewed by the AOJ.  The AOJ was also requested to provide a SOC for the peripheral neuropathy claims.  Upon remand, updated VA outpatient records were associated with the claims file, and as indicated above, an adequate VA examination was performed in September 2010.  The PTSD claim was then readjudicated in a January 2011 SSOC, which included consideration of evidence received since the May 2006 SOC.  A SOC on the peripheral neuropathy claims was issued in April 2010.  For these reasons, the Board finds that there was substantial compliance with the August 2008 and March 2010 Board remand directives.  Accordingly, no further remand is necessary in this regard.  See Stegall, 11 Vet. App. 268; D'Aries, 22 Vet. App. at 104-05.  In all, the duty to assist has also been fulfilled.

II.  Disability Rating

The Veteran contends that an initial evaluation higher than 50 percent is warranted for PTSD.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, supra, however, the Court distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the instant discussion considers all pertinent evidence since the effective date for the award of service connection in April 2005.  

The June 2005 rating decision on appeal established a 50 percent evaluation for the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows:

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  
When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale are also an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In determining probative weight, the Board must consider whether an opinion is fully articulated with clear conclusions based on an accurate factual basis/foundation and supported by sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In the present case, the Board finds that in comparing the Veteran's symptoms during the period under appellate review to the rating criteria, an evaluation higher than the currently assigned 50 percent is not warranted.  

The pertinent evidence during the appeal period includes the results of a May 2005 VA examination.  With regard to his medical history, the Veteran reported undergoing court-ordered anger management in 1994.  He also reported use of anti-depressant medication and regular visits to a therapist.  He denied any hospitalizations or current treatment.  With regard to his current complaints, the Veteran reported that he did not like to be around crowds, that he felt detached or estranged from others, and that he mostly fished by himself.  He also described himself as "pretty jumpy."  The VA examiner noted that the Veteran had sleep impairment related to sleep apnea.  With regard to his occupational functioning, the Veteran reported that he had retired 19 years prior due to a left knee injury, which caused lifting restrictions.  While working, he had 30 days without pay in 1988 due to an anger problem.  With regard to his social functioning, the Veteran reported that he had been married for 33 years, with three grown children and 11 grandchildren that he "loved them to death."  Although he referred to a history of domestic violence, he reported that counseling has helped, and he had never been angry with his grandchildren.  The VA examiner commented that the Veteran's PTSD affected social functioning at a "mild" level.  

The VA examiner's mental status examination revealed bland affect; depressed mood; attention disturbance (short attention span); inability to complete serial 7's; full orientation; unremarkable thought process and content with no delusions or hallucinations; intact judgment and partial insight; no inappropriate behavior; no obsessive/ritualistic behavior; no panic attacks; no homicidal ideation or suicidal ideation; and normal memory.  The VA examiner also found that the Veteran had fair impulse control in light of his history of violence.  

The VA examiner also determined that the Veteran exhibited chronic symptoms of PTSD.  He had mild-moderate anger and sadness; no nightmares; slight restriction of affect with mild avoidance; mild sleep difficulty; and moderately-severe concentration problems.  The VA examiner found, overall, that the Veteran's symptoms did not cause clinically significant distress or impairment in social, occupational, or other areas of functioning.  The VA examiner concluded that although the Veteran had a history of violence, this was related to both PTSD and Adult Anti-Social Behavior, which was "non-military related."  The VA examiner then explained that the Veteran's history of assaultive behavior at work and domestically was inconsistent with PTSD.  On this point, the VA examiner and a different psychiatrist, with whom the VA examiner consulted, agreed.  They reached this conclusion based on research indicating that the Veteran's level of assaultiveness demonstrated at work and domestically would not be related to PTSD, although a significant portion of the Veteran's anger in general would be due to PTSD.  The VA examiner also determined that, more likely than not, the Veteran's activities of daily living (ADLs) were not affected by PTSD.  

Based on the examination results, the VA examiner diagnosed PTSD; adult anti-social behavior; and adjustment disorder with depressed mood.  The VA examiner assigned a GAF score of 60 over the past year (with GAF scores of 70 for the Adult Anti-Social Behavior and 53 for adjustment disorder).  The VA examiner opined that it more likely than not that the Veteran's chronic adjustment disorder is secondary to nonservice-connected medical issues, although the onset of the symptoms is "consistent with this more likely than not being secondary to PTSD."  The VA examiner concluded that the Veteran would exhibit decreased efficiency, productivity, reliability; inability to perform work tasks; and impaired work, family, and other relationships "only during periods of stress."  The examiner characterized the severity of the effect of PTSD on social and occupational functioning as "mild or transient."  

The Veteran underwent a second VA examination in May 2006.  He reported a past history of counseling for anger, but no counseling or psychotherapy "in years."  He was presently separated from his wife for the last few years; a divorce was pending.  He reported that he lived with his son, remained in contact with his other two children, and loved his grandchildren "very much."  He indicated that he liked to garden, fish, and hunt.  He had a history of assaultiveness, but no problems recently and no history of suicide attempts.  He had no psychiatric hospitalizations.  He reported taking anti-anxiety medication, which had fair effectiveness.  The Veteran also indicated that he had not been offered more intense psychiatric treatment, but would seek such in the future.

The VA examiner's mental status examination showed friendly and cooperative attitude; clean and casually dressed appearance; normal speech; appropriate affect with tears appropriate to the recent losses he has experienced; intact attention; full orientation; normal thought processes with no delusions or hallucinations; no impairment in judgment or insight; no inappropriate behavior or obsessive/ritualistic behavior; no panic attacks; and good impulse control with no episodes of violence.  The Veteran reported that he had learned to control his violence.  He had no suicidal ideation or homicidal ideation, and no problems with his ADLs.  

Based on the examination results, the VA examiner diagnosed PTSD, chronic; and adjustment disorder with depressed mood not related to PTSD.  The VA examiner determined that the Veteran's adjustment disorder with depressed mood was a separate phenomenon specifically related to his losses over the past few years, but not a part of PTSD.  The VA examiner concluded that the Veteran's PTSD symptoms were mild-to-moderate in severity.  The VA examiner assigned a GAF score of 58. 

The VA examiner further found that the Veteran had constricted psychosocial functioning.  The VA examiner concluded that the Veteran had depressed mood and anxiety related to many stressors, including several recent losses. The VA examiner further commented that the Veteran described PTSD symptoms similar to those in the prior VA examination with "some increase" in symptomatology, but the increase was not sufficient for the Veteran to have sought treatment.  Rather, the Veteran sought activities to keep him busy, such as volunteering with a Red Cross vehicle blood drives and Meals on Wheels, and that such activities were very important to him.  He also reported being very active in his church.  

The May 2006 VA examiner summarized that the Veteran's most prominent PTSD symptoms involved avoidance, which constricted his ability to function more fully socially and interpersonally.  He also had intrusive recollections and arousal, which caused constriction in his quality of life.  His adjustment disorder with depressed mood contributed to his overall symptoms," but his PTSD symptoms were "fairly stable" with "some mild increased in symptoms" since the last VA examination.  The Veteran had "occasional" and "moderate" impairment in work, family, and other relationships.  

The Veteran underwent a third VA examination in September 2010.  The VA examiner reviewed the pertinent medical history, including the VA outpatient treatment records.  The VA examiner noted, in particular, that the most recent GAF score assigned was 54 in January 2009, and that the Veteran had not had treatment or medication since January 2009.  He had no hospitalizations, but had continued anxiety and depression with constant worry and trouble sleeping.  He was married, but separated.  His adult children lived independently, with one son working, one son in college, and a daughter arrested, but now back home.  He was an active church member; in fact, a church member drove him to the examination.  He did not have friends due to his prior friends' involvement in alcohol and drugs.  His activities also involved watching television, cooking, taking care of his house, and gardening.  He had no history of suicide attempts or violence.  He had an anger problem in the past that was presently "much less intense."  He had retired in 1991 due to a physical injury.  

The VA examiner's mental status examination revealed clean, casual dress; spontaneous, clear, coherent speech; friendly, cooperative attitude; and constricted affect and dysphoric mood.  The Veteran was fully oriented with no delusions.  He understood the outcome of his behavior; displayed insight; had no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal ideation, or suicidal ideation; and had good impulse control and no episodes of violence.  Additionally, he had no problem with ADLs, and memory was normal.  The VA examiner also found that the Veteran continued to have PTSD symptoms that were chronic, "moderate," and "in the same severity range as reported in 2006."  Sleep was his most troubling problem.

Based on the examination results, the September 2010 VA examiner diagnosed PTSD, chronic; and adjustment disorder, mixed with anxiety and depressed mood, assigning a GAF score of 57.  The VA examiner determined that the Veteran's adjustment disorder was related to his current stressors and was not part of the PTSD.  The VA examiner reiterated that the adjustment disorder, mixed, with anxiety and depressed mood, was a separate and independent condition from PTSD.  The VA examiner also concluded that the Veteran's PTSD symptoms had caused "some" constriction in social functioning and impairment in quality of life, as he did not like to be in crowds and recreational pursuits were limited, although his church provided good support.  The examiner indicated that the Veteran did not have total occupational and social impairment due to his PTSD symptoms, but determined that PTSD symptoms would likely cause reduced reliability in productivity.  

The results of the three VA examinations, in summary, show that the Veteran's PTSD symptoms do not more nearly approximate the criteria for a 70 percent rating.  While the evidence reflects that the Veteran would have difficulty in adapting to stressful circumstances, this is only one of the enumerated criteria for a 70 percent rating; none of the other criteria are demonstrated.  In this regard, each examiner determined that the Veteran's PTSD symptoms were mild to moderate in severity.  During all three examinations, the Veteran denied suicidal ideation, and there is no indication of obsessional rituals which interfere with routine activities.  His speech was not intermittently illogical, obscure, or irrelevant during any of the examinations.  Although the Veteran endorsed depression, both VA examiners concluded that the depression was attributed to a nonservice-connected psychiatric condition.  See Mittleider, 11 Vet. App. at 182.  In any event, the Veteran's depression is not shown to affect his ability to function independently, appropriately and effectively.  To the contrary, both VA examiners found that the Veteran had no difficulty with his ADLs due to PTSD symptoms.  The Veteran also endorsed a history of impaired impulse control, but reported that this occurred prior to the period under appellate review.  In any event, there is no indication of unprovoked irritability with periods of violence.  The VA examination reports are also negative for evidence of spatial disorientation or neglect of personal appearance and hygiene.  

Finally, the VA examination reports demonstrate that the Veteran's symptoms did not cause an inability to establish and maintain effective relationships.  The May 2005 VA examiner determined that the Veteran would exhibit impaired work, family, and other relationships, but "only during periods of stress."  Similarly, the May 2006 VA examiner found that the Veteran had only occasional, moderate impairment in work, family, and other relationships.  Likewise, the September 2010 VA examiner found only that the Veteran's PTSD symptoms would likely cause reduced reliability in productivity in a work setting; no evidence of social impairment was demonstrated.  Each VA examination report also demonstrates that the Veteran maintained a relationship with his family, especially his children and grandchildren, and that he volunteered and was active in his church.  

The Board finds, overall, that the Veteran's symptoms are not consistent with occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The Board finds especially significant in making this determination that both VA examiners found that the Veteran had a co-existing (unrelated) mental health disorder impacting his social and occupational functioning.  Each examiner reached this conclusion after becoming thoroughly informed of the Veteran's history and based on their extensive clinical evaluations.  They also thoroughly explained their opinions.  To the extent the May 2005 VA examiner gave conflicting conclusions (that the Veteran's adjustment disorder is related to nonservice-connected medical issues, but the onset of symptoms is consistent with this more likely than not being secondary to PTSD), the later VA examination reports in May 2006 and September 2010 provided clear and unequivocal opinions on this question.  In fact, the May 2006 and September 2010 VA examinations were performed by the psychiatrist with whom the May 2005 VA examiner initially consulted on this question.  Therefore, to the extent any confusion on this matter exists, the Board finds the May 2006 and September 2010 VA examiner's opinion to be highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Consequently, the degree of disability attributable to the nonservice-connected adjustment disorder with depressed mood, as defined by the VA examiners, may not be taken into consideration in the present appeal.  See Mittleider, 11 Vet. App. at 182.  

Keeping this distinction in mind, the Board acknowledges that the evidentiary record includes extensive, ongoing VA mental health clinic (MHC) records beginning in July 2006.  These treatment records reflect that the Veteran briefly endorsed suicidal thoughts beginning in September 2007 in conjunction with his wife leaving him, but he denied that he would take his life.  The majority of these records, and all three VA examination reports, show that the Veteran consistently denied suicidal and homicidal ideation.  The record is negative for any reports of suicidal gestures or suicide attempts.

Otherwise, these VA MHC records describe symptomatology consistent with the symptoms described by the contemporaneous VA examinations.  More specifically, these records reflect that the Veteran was unemployed due to a nonservice-connected physical disability, but remained involved in his church and volunteer activities.  In June 2008, he complained that he stopped volunteering due to depression, but later indicated, in December 2008, it was actually due to a neurological disorder.  Furthermore, the VA MHC records reflect that the Veteran's PTSD symptoms did not involve inability to establish and maintain effective relationships.  As indicated, he remained close to his family, especially his children and grandchildren.  He also remained involved in his church and, more recently, in January 2009, he explained that he had been helping a disabled person learn wood working.  He also reported at that time that he was "busy with interests."  The Board also recognizes that the VA MHC records show that the Veteran was incarcerated due to unlawfully dispersing his psychiatric medications; however, this behavior demonstrates impairment in judgment consistent with the currently-assigned 50 percent rating.  Furthermore, the records also show intermittent circumstantial thoughts, such as in June 2008 and September 2008, which is consistent with the criteria for a 50 percent rating.  As such, the Board finds that the VA MHC records, overall, do not demonstrate PTSD symptoms more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  Accordingly, a higher evaluation is not warranted on the basis of the VA MHC treatment records.  

The Board has also considered the Veteran's own testimonial statements, such as his January 2006 notice of disagreement (NOD) in which he wrote that an increased rating was warranted because he had sleep problems and "extreme problems with unprovoked irritability with periods of violence."  Also, he endorsed occasional suicidal ideation; near continuous depression; and extreme difficulty adapting to stressful circumstances, such that he would fight or leave when under stress.  Furthermore, the Veteran reported that had few friends and an inability to establish and maintain effective relationships.  

The Board finds that his statements, while competent, have reduced credibility.  See Dalton, 21 Vet. App. at 36.  First, they are inconsistent with the objective medical evidence, including the VA examinations, which was made for treatment purposes without any indication of a competing interest in financial gain.  Importantly in this regard, the medical evidence contemporaneous with the January 2006 NOD consistently shows that the Veteran denied suicidal ideation.  Further, although he had a history of anger and irritability, the Veteran reported to the May 2005 VA examiner that this was prior to the appeal period.  Also, he reported ongoing volunteer activities, participation in church activities, and a loving relationship with his grandchildren, which is inconsistent with his assertion of an inability to establish and maintain effective relationships.  Due to these inconsistencies with the objective and more credible evidence, the Board finds that the Veteran's testimonial statements alone are not credible and, therefore, not probative evidence supporting assignment of a higher rating.  See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511.

The Board has also carefully considered the GAF scores assigned during the period of appellate review.  As indicated, the May 2005 VA examiner assigned a GAF score of 60 for the Veteran's PTSD symptomatology; the May 2006 VA examiner assigned a GAF score of 58; and the September 2010 VA examiner assigned a GAF score of 57.  The VA MHC treatment records reflect GAF scores ranging from 50 to 52 from July 2006 until October 2006, when a score of 45 was assigned.  In December 2006 he was "much better," and a GAF score of 53 was assigned.  GAF scores then remained in the range of between 51 and 60, except in September 2007, when a score of 48 was assigned; in May 2008, when a score of 49 was assigned; and October 2007, March 2008, April 2008, and June 2008, when a score of 50 was assigned.  To the extent these GAF scores reflect serious symptoms, the Board finds that they are not probative for rating purposes, as they do not, as indicated, distinguish to what degree the Veteran's PTSD symptomatology alone is reflective of these GAF scores.  In any event, the GAF scores assigned were overwhelmingly in the moderate range, (from 51 and 60).  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Thus, the Board finds that the GAF scores are consistent with the 50 percent rating presently assigned.

The record also indicates that the Veteran has not suffered total occupational and social impairment as would be required for the 100 percent disability rating.  There is no evidence of record of gross impairment to thought processes and communication or inability to perform activities of daily living.  Nor is there evidence of persistent delusions or hallucinations, which the Veteran specifically denied during all three VA examinations and in outpatient records, or grossly inappropriate behavior.  Nor is there a persistent danger of the Veteran hurting himself or others, or a disorientation to time or place, memory loss for names of close relatives, his own occupation or his own name.

The Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, supra (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  However, the Board has not identified any other aspects of the Veteran's service-connected PTSD in the probative medical evidence which would enable it to conclude that the criteria for a higher rating have been approximated.

Thus, a review of the evidence clearly indicates that symptomatology associated with the Veteran's PTSD most closely approximates that associated with the currently assigned 50 percent evaluation.  Additionally, "staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

The Board has also considered whether the evidence of record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), and specifically finds that it does not.  That regulation applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Here, the rating criteria found in DC 9411 reasonably describe the Veteran's disability level and symptomatology.  They account for his chronic sleep impairment, impaired judgment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances and establishing and maintaining effective work and social relationships.  Furthermore, the competent evidence does not demonstrate that his PTSD causes marked interference with his activities of daily living, over and above what it is contemplated by the schedule.  Occupationally, the Veteran is retired, and he indicated that such was a result of unrelated medical problems.  Additionally, there is no evidence in the medical records of an exceptional or unusual clinical picture.  His disability has not required frequent hospitalizations, nor has it otherwise produced impairment unrecognized by the schedule.

On the whole, the evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). Rather, his disability picture is contemplated by the rating schedule, and the schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Referral for extraschedular consideration is not warranted.

Lastly, when entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Here, the record reflects that the Veteran retired in 1991 due to a non service-connected left knee disability.  He does not contend, nor does the evidence of record otherwise show, that his PTSD renders him unemployable.  For these reasons, the Board finds that a claim for TDIU has not been raised.

III.  Service Connection

The Veteran contends that service connection is warranted for peripheral neuropathy of the right leg, left leg, right hand, and left hand.  As the facts are related and the law is identical for all four claims, the Board will address them together.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton, supra; Wood, supra.

In the present case, the record on appeal raises two alternative theories of entitlement in support of the Veteran's claims.  First, the Veteran contends that he had service in the Republic of Vietnam during the Vietnam era, which raises the issue of peripheral neuropathy due to Agent Orange exposure.  Second, the Veteran asserts that he has peripheral neuropathy secondary to diabetes mellitus.  After careful consideration, the Board finds that service connection is not warranted for peripheral neuropathy of the right leg, left leg, right hand, or left hand based on either theory of entitlement, for the following reasons.  

First, with regard to the issue of service connection for peripheral neuropathy due to Agent Orange exposure, the Board notes that service connection may be established on a presumptive basis for peripheral neuropathy resulting from exposure to an herbicide agent such as Agent Orange if the disease became manifest to a degree of 10 percent or more within a year after the last date on which that veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  A veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S.Ct. 1002 (2009).  

The Board notes that the issue of presumptive herbicide exposure based on alleged Vietnam service was adjudicated by the Board in its March 2010 decision in conjunction with the Veteran's claim for service connection for diabetes mellitus.  However, that decision is presently on appeal before the Court; accordingly, the Board's determination in this regard is not final.  As such, the Board will readdress the Veteran's contentions.  

Here, the Board finds for two reasons that service connection is not warranted based on claimed Agent Orange exposure.  

First, the record does not establish that the Veteran was exposed to Agent Orange (herbicides) during service.  The Veteran has submitted articles recounting an attack on Haiphong harbor by the USS Rowan while he was stationed aboard that ship.  The articles indicate that the Rowan and other ships participated in a Naval bombardment of Haiphong harbor and were pursued by torpedo boats while leaving the area.  One article noted that the Navy refused to say how close to shore the ships were during the attack.  Ships histories for the Rowan also report a strike on Haiphong harbor.  However, none of this evidence indicates that the Rowan operated on the inland waterways of Vietnam or that the Veteran set foot in Vietnam.  In this regard, a May 2009 memorandum from United States Joint Services Records Research Center (JSRRC) indicates that JSRRC cannot provide evidence of herbicide exposure for veterans who served board Navy ships operating off the coast of Vietnam.  

The Board recognizes the Veteran's status as a combat veteran; however, he has not alleged that during combat he entered any inland waterway in Vietnam.  Even if he had made such an assertion, the recounting of the attack on Haiphong harbor in the ship history and other articles appears to indicate that the Rowan never entered into any inland waterway.  Instead, the ship took advantage of the substantial range of the onboard guns to attack the targets on shore.  

Service in the country of Vietnam is not otherwise shown in the Veteran's service personnel records (SPRs), which make no mention of service in Vietnam during the Veteran's tenure on the USS Lind and USS Rowan.  In fact, the only evidence of service in Vietnam consists of the Veteran's own statements, which are inconsistent and lacking in credibility.  In this regard, in January 2004, the Veteran reported that he went from ship to shore in Da Nang, and spent time "off the coast of Vietnam from 1970 to October 1973."  However, the Veteran's DD Form 214 lists slightly under seven months of "foreign and/or sea service," not three years as claimed by the Veteran, and SPRs make no reference to Da Nang.  Furthermore, the Veteran contradicts his initial statement in an August 2007 VA outpatient record, when he informs his social worker that he was "in Special Forces near the capitol of Vietnam," hundreds of miles away from Da Nang, which resulted in his earning a Bronze Star.  However, there is no reference in the SPRs to service with the Special Forces as he claims or the Veteran's presence in Hanoi.  Instead, these records show that the Veteran served aboard a Navy ship that participated in shore bombardments, which resulted in his receipt of the Combat Action Ribbon.  Additionally, while the Veteran also received the Vietnam Service Medal with one Bronze Star, as he indicated in the August 2007 VA outpatient record, such decoration is not affirmative evidence that the Veteran had service on the landmass of Vietnam or served in the inland waters of Vietnam.  Indeed, in a June 2006 statement, the Veteran's attorney concedes as much, stating that this medal was "typically awarded to veterans who served on board a ship in the waters offshore."  The Board also finds it particularly significant that the Veteran's attorney only references the battle of Haiphong Harbor in Vietnam's territorial waters in asserting that the Veteran was exposed to herbicides; at no point does he advocate the Veteran's position that he set foot in Vietnam.  The Board thus affords the Veteran's varying reports of setting foot in Vietnam no probative weight.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Therefore, because the probative evidence of record establishes that the Veteran was no on the landmass or inland waters in Vietnam, his exposure to Agent Orange (herbicides) during service cannot be conceded, and service connection must be denied for peripheral neuropathy claimed as due to Agent Orange exposure.  See 38 C.F.R. §§ 3.307, 3.309. 
Second, even assuming arguendo that the Veteran had requisite in-country Vietnam service and thus was exposed to herbicides therein, service connection for peripheral neuropathy on a presumptive basis would not be warranted, as the post-service record establishes that peripheral neuropathy was not diagnosed within one year after the claimed Agent Orange exposure.  38 C.F.R. § 3.307(a)(6).  In this regard, the Veteran wrote in a December 2005 Release for medical records that he had had a left and right leg condition and a left and right hand condition since 1991.  Moreover, the available evidence, which consists of VA outpatient treatment records since 1999, shows treatment for symptoms diagnosed as peripheral neuropathy in July 2005.  Thus the facts are not in dispute that peripheral neuropathy was not manifest to a degree of 10 percent or more within a year after the last date of the Veteran's claimed exposure to an herbicide agent during active service.  Further, the Veteran's peripheral neuropathy is not shown to be acute or subacute peripheral neuropathy as defined in 3.309(e) Note (2).  

For these two reasons, service connection on a presumptive basis due to Agent Orange exposure is not available for peripheral neuropathy.  38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the above presumptions, service connection for a disability may be established by showing that a disability is in fact causally linked to service, to include due to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

Here, as indicated above peripheral neuropathy is not shown for decades after the Veteran's discharge from service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

None of the medical records reflecting a diagnosis of peripheral neuropathy even suggests that there exists a medical nexus between the Veteran's current peripheral neuropathy and the Veteran's military service or any claimed exposure to herbicides, and neither the Veteran nor his attorney has presented or identified any such existing medical opinion.

While the Veteran is competent to report observable symptoms, he simply is not competent to provide a probative opinion on a complex medical matter, to include the origins of a specific disability.  Thus, his assertion that his peripheral neuropathy is related to his service does not alone substantiate his claims.  Service connection on a direct basis is therefore not established.

The Veteran's second, and primary, contention is that his peripheral neuropathy is secondary to diabetes mellitus.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

(The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).)

Here, the pertinent evidence includes a February 2006 VA neurology record showing an assessment of diabetic peripheral neuropathy.   Despite this evidence showing that the Veteran's peripheral neuropathy is due to diabetes, service connection is not warranted because the Veteran is not currently service-connected for diabetes mellitus.  See 38 C.F.R. § 3.310.  Where service connection for a primary disability has been denied, a veteran cannot establish entitlement to service connection for a secondary condition pursuant to 38 C.F.R. § 3.310(a).  The Board acknowledges, as noted above, that the issue of entitlement to service connection for diabetes mellitus is presently on appeal before the Court.  In the event the Board's prior determination regarding service connection for diabetes mellitus is reversed, the Veteran may re-file for secondary service connection for peripheral neuropathy at that time.

For the foregoing reasons, the Board finds that the preponderance of the evidence of record weighs against the claims of service connection for peripheral neuropathy of the right leg, left leg, right hand, and left hand.  Accordingly, the claims are denied.  38 U.S.C.A. §§ 1110 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

An initial evaluation in excess of 50 percent for PTSD is denied.

Service connection for right leg peripheral neuropathy is denied.

Service connection for left leg peripheral neuropathy is denied.

Service connection for right hand peripheral neuropathy is denied.

Service connection for left hand peripheral neuropathy is denied.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


